Citation Nr: 0705814	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  03-20 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to total disability ratings pursuant to 38 C.F.R. 
§ 4.30 (2006), for a period of convalescence subsequent to 
surgeries performed in May 2002 and August 2002.


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The Board remanded this claim to the RO in May 2004 to ensure 
that certain due process concerns were addressed as well as 
so that additional evidence could be developed.  While the 
issue at that time was characterized on the title page as 
involving a June 2002 surgical procedure, in fact, the 
procedure in question was performed in May 2002, a fact noted 
in the body of the prior remand.

In the INTRODUCTION section of the May 2004 remand, the Board 
noted that in the course of a July 2003 hearing before the 
undersigned Veterans Law Judge, the appellant had raised the 
issue of entitlement to extension of a convalescent rating 
for the period after January 31, 1979, specifically from 
February through June 1979.  This claim was previously denied 
by the Board in April 1982.  The Board noted that while the 
record indicated that the claimant had been repeatedly 
notified of this fact and advised that new and material 
evidence must be submitted to reopen the claim, the claimant 
had, nevertheless, continued to raise the issue.  As such, 
the Board, in the May 2004 remand, advised the veteran that 
the Board's April 1982 decision was final, and that the 
matter may be readdressed only upon presentation of new and 
material evidence or upon a claim of clear and unmistakable 
error.  Review of the post-May 2004 evidentiary record fails 
to show that the veteran has done neither.  


FINDINGS OF FACT

The record reflects no evidence showing that the veteran 
required any period of convalescence due to treatment for a 
service-connected disability subsequent to surgeries 
performed in either May 2002 or August 2002.


CONCLUSION OF LAW

The criteria for a temporary total rating due to treatment 
for a service-connected disability requiring convalescence 
following surgeries performed in May 2002 and August 2002 
have not been met.  38 C.F.R. § 4.30 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.

The notice provided in December 2005 correspondence and the 
supplemental statement of the case (SSOC) issued in August 
2006, amongst other documents considered by the Board, 
fulfills the provisions of 38 U.S.C.A. § 5103(a), save for a 
failure to provide notice of the type of evidence necessary 
to establish an effective date for the benefits sought on 
appeal.  The failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
claims on appeal is harmless because there is no evidence of 
record to support the award of a convalescence rating for 
either surgical procedure; as such, the failure to provide 
notice regarding how an effective date is assigned is 
harmless because the preponderance of the evidence is against 
the appellant's claims.  Thus, any questions as to the 
appropriate effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The record also 
includes VA examinations and treatment records which provide 
pertinent medical evidence sufficient to evaluate the instant 
claims.  

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

A temporary total disability rating (100 percent) will be 
assigned when it is established by report at hospital 
discharge or outpatient release that entitlement is 
warranted.  Total ratings will be assigned under this section 
if treatment of a service-connected disability resulted in 
(1) surgery necessitating at least one month of 
convalescence, (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or for continued use of 
wheelchair or crutches, (3) immobilization by cast, without 
surgery, of one major joint or more (emphasis added).  38 
C.F.R. § 4.30.

The veteran contends he is entitled to temporary total 
disability ratings pursuant to 38 C.F.R. § 4.30.  
Specifically, as shown as part of his June 2002 claim, he 
alleges that temporary 100 percent ratings should be assigned 
for two surgeries which were performed in May and August 2002 
at the VA Medical Center (VAMC) in Reno, Nevada.  


The appellant testified in July 2003 that he underwent 
surgery for his service-connected skin disorder in May and 
August 2002, for which he needed six weeks of convalescence.  
He claimed that each surgical wound, both for the removal of 
lesions, took about six weeks to heal, thus warranting an 
award of convalescence benefits.  See page nine of hearing 
transcript.  

The record reflects that the veteran is, in pertinent part, 
service-connected for non-specific folliculitis.  See August 
2006 RO rating decision.  

A VA operation report, dated May 30, 2002, shows that a 
preoperative diagnosis of "possible basal cell carcinoma, 
right lower back" was provided.  The veteran is not service 
connected for basal cell carcinoma.  A lesion was excised, an 
occlusive dressing was applied, and the veteran was reported 
to have tolerated the procedure well.  A June 2002 VA 
pathology report shows that the excised lesion consisted of a 
dilated follicular cyst with associated dermal chronic 
inflammation.  No basal cell carcinoma was indicated.  

An August 1, 2002, VA medical record shows a preoperative 
diagnosis of "[p]ossible" left arm neoplasia.  The 
appellant is not service connected for neoplasia.  A lesion 
was excised, and an occlusive dressing was applied.  The 
veteran was reported to have tolerated the procedure well.  

Review of the record includes an extensive VA medical records 
dated subsequent to these two operative procedures.  These 
records are dated most recently in 2006.  None of these 
medical records, however, shows that the veteran, concerning 
either his May 2002 or August 2002 surgical procedure, either 
required a period of at least one month convalescence, 
suffered from incompletely healed surgical wounds, or 
required house confinement due to his service connected 
folliculitis.  

Thus, a temporary total disability rating is not warranted 
under either 38 C.F.R. § 4.30.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A temporary total rating due to treatment performed in May 
2002 and August 2002 for a service-connected disability 
requiring convalescence pursuant to 38 C.F.R. § 4.30 is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


